Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EMPLOYMENT AGREEMENT AGREEMENT made as of the 30 th day of June 2009 between Foot Locker, Inc. (the Company), a New York corporation with its principal office located at 112 West 34 th Street, New York, New York, and Ronald J. Halls (Executive). W I T N E S S E T H : WHEREAS, the Company believes that the establishment and maintenance of a sound and vital management of the Company is essential to the protection and enhancement of the interests of the Company and its shareholders; WHEREAS, the Company wishes to provide for the continued employment of the Executive with the Control Group, and the Executive is willing to commit himself to continue to serve the Company, on the terms and conditions herein provided; and WHEREAS, this Agreement supersedes any employment agreement, severance plan, policy and/or practice of the Company in effect on the date hereof for the Executive. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the parties hereto hereby agree as follows: 1. Definitions . The following terms shall have the meanings set forth in this section as follows: (a) Affiliate shall mean the Company and any entity affiliated with the Company within the meaning of Code Section 414(b) with respect to a controlled group of corporations, Code Section 414(c) with respect to trades or businesses under common control with the Company, Code Section 414(m) with respect to affiliated service groups and any other entity required to be aggregated with the Company under Section 414(o) of the Code. No entity shall be treated as an Affiliate for any period during which it is not part of the controlled group, under common control or otherwise required to be aggregated under Code Section 414. (b) Beneficiary shall mean the individual designated by the Executive, on a form acceptable by the Committee, to receive benefits payable under this Agreement in the event of the Executives death. If no Beneficiary is designated, the Executives Beneficiary shall be his spouse, or if the Executive is not survived by a spouse, the Executives estate. (c) Board shall mean the Board of Directors of the Company. (d) Cause shall mean (with regard to the Executives Termination of Employment with the Control Group): (i) the refusal or willful failure by the Executive to substantially perform his duties, (ii) with regard to the Control Group or any of their assets or businesses, the Executives dishonesty, willful misconduct, misappropriation, breach of fiduciary duty or fraud, (iii) the willful breach by the Executive of any material provision of this Agreement, which breach is not cured within ten (10) business days from the date of the Companys notice of the occurrence of such breach to the Executive, or (iv) the Executives conviction of a felony (other than a traffic violation) or any other crime involving, in the sole discretion of the Committee, moral turpitude. (e) Change in Control shall have the meaning set forth in Appendix A attached hereto. (f) Code shall mean the Internal Revenue Code of 1986, as amended and as hereafter amended from time to time. (g) Committee shall mean the Compensation and Management Resources Committee of the Board or an administrative committee appointed by the Compensation and Management Resources Committee. (h) Competition shall mean participating, directly or indirectly, as an individual proprietor, stockholder, officer, employee, director, joint venturer, investor, lender, or in any capacity whatsoever (within the United States of America or in any other country where any of the Executives former employing members of the Control Group does business) in (A) a business in competition with the retail, catalog, or on-line sale of athletic footwear, athletic apparel and sporting goods conducted by the Control Group (the Athletic Business), or (B) a business that in the prior fiscal year supplied product to the Control Group for the Athletic Business having a value of $20 million or more at cost to the Company or any of its subsidiaries or affiliates; provided, however, that such participation shall not include (X) the mere ownership of not more than 1 percent of the total outstanding stock of a publicly held company; (Y) the performance of services for any enterprise to the extent such services are not performed, directly or indirectly, for a business in competition with the Athletic Business or for a business which supplies product to the Control Group for the Athletic Business; or (Z) any activity engaged in with the prior written approval of the Chief Executive Officer of the Company. (i) Control Group shall mean the Company and its Affiliates. (j) Good Reason shall mean (with respect to an Executives Termination of Employment with the Control Group): (i) Prior to a Change in Control, (A) a reduction in the Executives rate of base salary as payable from time to time, other than a reduction that occurs in connection with, and in the same percentage as, an across-the-board reduction over any three-year period in the base salaries of all executives of the Company of a similar level and where the reduction is less than 20 percent of the Executives base salary measured from the beginning of such three-year period; or (B) a material and adverse change in the nature and status of the Executives authority or responsibilities, except temporarily as a result of the Executives disability, illness or other absence. (ii) On or after a Change in Control, (A) any reduction in the Executives rate of base salary as payable from time to time; (B) a failure of the Company to continue in effect the benefits applicable to, or the Companys reduction of the benefits applicable to, the Executive under any benefit plan or arrangement (including without limitation, any pension, life insurance, health or disability plan) in which the Executive participates as of the date of the Change in Control without implementation of a substitute plan(s) providing materially similar benefits in the aggregate to those discontinued or reduced, except for a discontinuance of, or reduction under, any such plan or arrangement that is legally required, and provided that in either such event the Company provides similar benefits (or the economic effect thereof) to the Executive in any manner determined by the Company; or (C) any material demotion of the Executive or any material reduction in the Executives authority or responsibility, except temporarily as a result of the Executives disability, illness or other absence. (iii) At any time, (A) a reduction in the Executives annual bonus classification level other than in connection with a redesign of the applicable bonus plan that affects all employees at the Executives bonus level; (B) the failure of any successor to the Company to assume in writing the obligations hereunder; or (C) the Companys failure to renew this Agreement. (k) Non-Competition Period shall mean (i) the period the Executive is employed by the Control Group and (ii) at any time prior to a Change in Control, the two (2) year period commencing on the Termination Date. (l) Retirement shall mean separation from service with the Control Group in accordance with Section 409A on or after the date that the Participants age added together with his or her Years of Service equals or exceeds the sum of sixty-five (65). (m) Salary shall mean an Executives base cash compensation rate for services paid to the Executive by the Company or an Affiliate at the time of his Termination of Employment from the Control Group. Salary shall not include commissions, bonuses, overtime pay, incentive compensation, benefits paid under any qualified plan, any group medical, dental or other welfare benefit plan, noncash compensation or any other additional compensation but shall include amounts reduced pursuant to an Executives salary reduction agreement under Sections 125, 132(f) or 401(k) of the Code (if any) or a nonqualified elective deferred compensation arrangement to the extent that in each such case the reduction is to base salary. (n) Section 409A shall mean Section 409A of the Code including the regulations issued thereunder by the Department of the Treasury. (o) Severance Benefit shall mean (i) in the case of the Executives Termination of Employment with the Control Group that does not occur within the 24 month period following a Change in Control and such termination is a Termination of Employment by the Company without Cause or by the Executive for Good Reason, 3.0 times the Executives weekly Salary multiplied by the Executives Years of Service; provided, however, that the Severance Benefit shall be no less than 52 weeks' Salary; or (ii) in the case of the Executives Termination of Employment with the Control Group that occurs within the 24 month period following a Change in Control and such termination is a Termination of Employment by the Company without Cause or by the Executive for Good Reason, 3.0 times the Executives weekly Salary multiplied by the Executives Years of Service; provided, however, that the Severance Benefit shall be no less than 3 times his annual Salary. (p) Severance Period shall mean (i) in the case of the Executives Termination of Employment that does not occur within the 24 month period following a Change in Control and such termination is a Termination of Employment by the Company without Cause or by the Executive for Good Reason, two weeks' multiplied by the Executives Years of Service, with a minimum of 52 weeks; or (ii) in the case of an Executives Termination of Employment within the 24 month period following a Change in Control and such termination is a Termination of Employment by the Company without Cause or by the Executive for Good Reason, two weeks multiplied by the Executives Years of Service, with a minimum of 104 weeks. (q) Substantially All of the Assets of the Company shall mean at least 66 percent of the total gross fair market value of the assets of the Company immediately prior to the acquisition by a non-related third party, determined without regard to any liabilities associated with such assets. (r) Termination Date shall mean in the case of the Executives death, the date of death, or in all other cases, the date specified in the Notice of Termination of Employment; provided, however, that if the Executives Termination of Employment is due to disability as provided in Section 7(b), the date specified in the Notice of Termination of Employment shall be at least thirty (30) days from the date the Notice of Termination of Employment is given to the Executive. (s) Termination of Employment shall mean separation from service with the Control Group in accordance with Section 409A for any reason, including, but not limited to retirement, death, disability, resignation or dismissal with or without Cause; provided, however, that if an Employer is no longer a member of the Control Group and the Participant is transferred in connection with the sale of the assets of an Employer and the successor assumes the obligations hereunder in accordance with Section 13 hereof, a Termination of Employment shall not occur until termination of employment with the new control group. (t) Year of Service shall mean each 12 consecutive month period commencing on the Executives date of hire by the Company or an Affiliate and each anniversary thereof in which the Executive is paid by the Company or an Affiliate for the performance of full-time services as an Executive. For purposes of this section, full-time services shall mean that the Executive is employed for at least 30 hours per week. A Year of Service shall include any period during which the Executive is not working due to disability, leave of absence or layoff so long as he is being paid by the Company or an Affiliate (other than through any employee benefit plan). A Year of Service also shall include service in any branch of the armed forces of the United States by any person who is an Executive on the date such service commenced, but only to the extent required by applicable law. 2. Term . The term of this Agreement shall commence on July 1, 2009 (the Commencement Date) and shall end on June 30, 2011 (the Initial Term), unless further extended or sooner terminated as hereinafter provided. Unless the Company notifies Executive or Executive notifies the Company on or before October 31, 2010, with regard to the Initial Term, and any October 31 of any year thereafter, with regard to renewal terms, that the term shall not be extended, then as of such date the term shall be automatically renewed for an additional one-year period. The Initial Term together with any renewal terms are hereinafter referred to as the Employment Period. In no event, however, shall the term of the Executives employment extend beyond the date of the Executives actual retirement under a retirement plan of the Company. 3. Position and Duties . The Executive shall serve as President and Chief Executive Officer of Foot Locker, Inc.  International, and shall have such responsibilities, duties and authority as he may have as of the effective date of this Agreement (or any comparable position to which he may be assigned after the effective date of this Agreement) and as may from time to time be assigned to the Executive by the Chief Executive Officer of the Company that are consistent with such responsibilities, duties and authority. The Executive shall devote substantially all of his working time and efforts to the business and affairs of the Company and its Affiliates. 4. Place of Performance . In connection with the Executives employment by the Company, the Executive shall be based in the New York metropolitan area, except for required travel on Company business. 5. Compensation and Related Matters (a) Salary . During the period of the Executives employment hereunder, the Company or an Affiliate shall pay to the Executive a salary at a rate not less than $750,000 per year, such salary to be paid in accordance with the Companys normal payroll practices. (b) Stock Grants . No later than 30 days following the Commencement Date, Executive shall be granted: (i) 50,000 shares of restricted stock pursuant to, and subject to the provisions of, the Foot Locker 2007 Incentive Stock Plan (the 2007 Stock Plan) and the terms of a Restricted Stock Agreement in the Companys usual form, such shares of restricted stock to become unrestricted as follows: 25,000 shares on June 30, 2010 and 25,000 shares on June 30, 2011, subject to Executives continued employment by the Company through such dates; (ii) Nonqualified stock options under the 2007 Stock Plan to purchase 50,000 shares of the Companys Common Stock (par value $.01 per share) at fair market value on the date of grant, as defined in such plan, such options to vest in two equal installments on June 30, 2010 and June 30, 2011, subject to Executives continued employment by the Company through such dates. (c) Expenses . During the term of the Executives employment hereunder, subject to Section 20 hereof, the Executive shall be entitled to receive prompt reimbursement for all reasonable and customary expenses incurred by the Executive in performing services hereunder, including all expenses of travel and living expenses while away from home on business or at the request of and in the service of the Company or an Affiliate, provided that such expenses are incurred and accounted for in accordance with the policies and procedures established by the Company. (d) Other Benefits . (i) The Company shall maintain in full force and effect, and the Executive shall be entitled to continue to participate in, all of the employee benefit plans and arrangements in effect on the date hereof in which the Executive participates or plans or arrangements providing the Executive with at least equivalent benefits thereunder (including without limitation each retirement plan, supplemental and excess retirement plans, annual and long-term incentive compensation plans, stock option and purchase plans, group life insurance and accident plan, medical and dental insurance plans, and disability plan), and the Company shall not make any changes in such plans or arrangements that would adversely affect the Executives rights or benefits thereunder; provided, however, that such a change may be made, including termination of such plans or arrangements, to the extent permitted by the respective plan or arrangement, if it occurs pursuant to a program applicable to all comparably situated executives of the Company and does not result in a proportionately greater reduction in the rights of or benefits to the Executive as compared with any other comparably situated executive of the Company. (ii) The Executive shall be entitled to participate in or receive benefits under any employee benefit plan or arrangement made available by the Company in the future to its comparably situated executives and key management employees, subject to and on a basis consistent with the terms, conditions and overall administration of such plans and arrangements.
